Title: From James Madison to Albert Gallatin, 14 June 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept: of State, June 14th: ’08.

I have to request you to cause a warrant to be issued in favor of Elias B. Caldwell, for Eleven thousand dollars, to be paid out of the Mediterranean fund, he being the holder of the enclosed bill of Exchange drawn by Tobias Lear, Consul General of the United States at Algiers, on the Secretary of State, and dated the 31st. Decr. 1807.  The said Tobias Lear to be charged accordingly on the Books of the Treasury.  I am &c:

James Madison.

